Citation Nr: 1124382	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for loss of smell, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to ionizing radiation and as secondary to service-connected disabilities.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to an increased rating for service-connected coronary artery disease, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for service-connected hypertension, evaluated as 10 percent disabling prior to April 23, 2009.

9.  Entitlement to an increased rating for service-connected hypertension, evaluated as noncompensably disabling from April 23, 2009.

10.  Entitlement to an initial increased rating for service-connected hypertensive nephropathy, evaluated as 30 percent disabling from April 23, 2009.

11. Entitlement to a temporary total evaluation for service-connected coronary artery disease under 38 C.F.R. § 4.30 based on surgical treatment requiring convalescence.

12.  Entitlement to an effective date prior to April 13, 1999 for the grant of service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) and March 2008 and July 2008 rating decisions of the Waco, Texas RO.  The Veteran's claims file remains in the jurisdiction of the Waco RO.

A Travel Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  The Veteran thereafter submitted additional evidence with a waiver of RO review.

The Board has characterized the increased rating claims for hypertension and hypertensive nephropathy as stated in the Issues section of this decision for the following reasons.  Prior to April 23, 2009, hypertension was evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  A May 2009 rating decision granted service connection for hypertensive nephropathy, evaluated as 30 percent disabling, effective April 23, 2009.  The rating for hypertensive nephropathy has been assigned pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7502.  A May 2009 Supplemental Statement of the Case (SSOC) states that an April 23, 2009 VA examiner provided a diagnosis of hypertensive nephropathy and that because of that finding, the Veteran's hypertension had been recoded as hypertensive nephropathy, effective April 23, 2009.  The May 2009 SSOC stated that "[u]nder current law, we cannot evaluate hypertension and nephritis separately."  Thus, the Veteran's 10 percent rating under Diagnostic Code 7101 was discontinued, effective April 23, 2009.

Based on interpretation of the pertinent rating criteria, the Board concludes that the Veteran is entitled to separate ratings for hypertension and hypertensive nephropathy from April 23, 2009.  Specifically, conflicting terminology used in the fourth sentence of 38 C.F.R. § 4.115, Nephritis, creates an inherent ambiguity regarding the availability of separate ratings for these conditions which must be resolved in the Veteran's favor.  This sentence states that "[s]eparate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities" (emphasis added).  Dorland's Illustrated Medical Dictionary (30th ed. 2003), defines hypertension as "high arterial blood pressure" and cardiovascular as "pertaining to the heart and blood vessels."  Id. at 298, 889.  An artery is defined as "a vessel through which the blood passes away from the heart to various parts of the body."  Id. at 144.  Based on these definitions, hypertension is not a "disease of the heart"; however, it is a condition of the blood vessels and thus qualifies as a "cardiovascular disability".  

The Board finds support for its interpretation of "disease of the heart" and "cardiovascular disabilities" in VA's 1994 revision of § 4.115.  This revision provided for separate evaluations of hypertension or heart disease and nephritis where there is an absent kidney or where chronic renal disease has progressed to the point where regular dialysis is required.  59 Fed. Reg. 2523, 2527 (Jan. 18, 1994).  VA's originally proposed regulatory language stated that only coexisting heart disease would be provided a separate rating in these situations.  56 Fed. Reg. 61,216, 61,219 (proposed Dec. 2, 1991).  However, a commenter noted that use of the term "heart disease" would exclude separate ratings for hypertension and recommended changing "heart disease" to "cardiovascular" so a separate evaluation for hypertension could be assigned in the noted situations.  59 Fed. Reg. at 2523.  VA agreed that the term "heart disease" would not include hypertension; however, it stated that "cardiovascular" would be "too broad since it might be interpreted to include cardiovascular conditions unrelated to renal dysfunction."  Id.  VA stated that it was instead revising the proposed language to specifically include both hypertension and heart disease as the coexisting disabilities that could be rated separately from nephritis in the situations noted.  Id.  Thus, this final rulemaking recognizes that "cardiovascular disability" encompasses hypertension, but "heart disease" does not.  

Hence, the portion of the fourth sentence of § 4.115 that states "[s]eparate ratings are not to be assigned for disability from disease of the heart and any form of nephritis" indicates that hypertension could be separately rated from nephritis.  In contrast, the second clause states that separate ratings will not be assigned "on account of the close interrelationships of cardiovascular disabilities," which appears to indicate that hypertension could not be separately rated from nephritis.  It is therefore unclear whether hypertension can be rated separately from nephritis in situations other than when there is an absent kidney or where regular dialysis is required.  The Board concludes that this ambiguity should be resolved in the Veteran's favor and that he is entitled to separate ratings for hypertension and hypertensive nephropathy from April 23, 2009.  38 U.S.C.A. § 5107(b) (West 2002).

Notably, such separate ratings are not considered pyramiding since 38 C.F.R. § 4.115b, Diagnostic Code 7502 provides for 30 and 60 percent evaluations where the evaluation under Diagnostic Code 7101 is "at least" 10 percent or 40 percent disabling, respectively.  See 38 C.F.R. § 4.25 (2010).  The levels of evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7101 are 10, 20, 40, and 60; hence, there are multiple levels which would afford a Veteran a higher evaluation under Diagnostic Code 7502.  Additionally, under Diagnostic Code 7502, rating pursuant to Diagnostic Code 7101 is only one method of obtaining a higher evaluation for the 0, 30, or 60 percent rating criteria.  The criteria under Diagnostic Code 7502 for an 80 or 100 percent rating do not provide for consideration of Diagnostic Code 7101.  

The RO's action of solely rating the Veteran under Diagnostic Code 7502 from April 23, 2009 essentially reduced his rating for hypertension to a noncompensable evaluation from that date.  Therefore, the Board has characterized the issues to reflect separate evaluations for hypertension and hypertensive nephropathy from April 23, 2009 by specifically including entitlement to a compensable rating for hypertension from April 23, 2009.  

The Board also notes that the Veteran initially claimed service connection for loss of feel as secondary to service-connected coronary artery disease.  A July 2007 rating decision denied this claim.  The record does not reflect any statement from the Veteran that can reasonably be construed as a timely Notice of Disagreement (NOD) with the denial of service connection for loss of feel.  38 C.F.R. § 20.201, 20.302 (2010).  However, a February 2008 Statement of the Case (SOC) included this issue in the list of issues on appeal.  In his February 2008 VA Form 9, Substantive Appeal, the Veteran checked the box that stated "I have read the Statement of the Case and any Supplemental Statement of the Case I received.  I am only appealing these issues."  He then listed every issue in the February 2008 SOC except for loss of feel.  Despite this clear indication that he was not appealing the claim of service connection for loss of feel, the RO continued to include the issue in a March 2008 SSOC.  The RO has not included this issue in any subsequent SSOC.  The Board concludes that since the Veteran never filed a timely NOD with the July 2007 rating decision's denial of service connection for loss of feel that such claim is not on appeal.  See 38 U.S.C.A. § 7105(c) (West 2002).  The Veteran also clearly indicated again in his February 2008 VA Form 9 that he did not wish to appeal this issue.  Thus, there is no indication in the record that the Veteran believes this claim is on appeal or that he has been relying on such a belief, and he is not prejudiced by the Board's conclusion that the claim of service connection for loss of feel is not on appeal before the Board.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for loss of smell, residuals of prostate cancer, diabetes mellitus, erectile dysfunction, and sleep disorder, for increased evaluations for coronary artery disease, hypertension prior to and from April 23, 2009, and an initial increased rating for hypertensive nephropathy since April 23, 2009, for a temporary total evaluation for service-connected coronary artery disease, and for an effective date prior to April 13, 1999 for the grant of service connection for coronary artery disease are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran is further action on his part is required.





FINDING OF FACT

The Veteran has a left shoulder disorder, diagnosed as chronic left shoulder acromioclavicular separation and degenerative joint disease, which is at least as likely as not related to his period of military service.


CONCLUSION OF LAW

Service connection for a left shoulder disorder, diagnosed as chronic left shoulder acromioclavicular separation and degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for a left shoulder disorder given the favorable nature of the Board's decision.

II.  Legal Criteria, Factual Background, and Analysis

The Veteran maintains that he initially injured his left shoulder during judo training at the Grand Forks Air Force Base, that symptoms have persisted to the present day, and that the in-service injury has resulted in his current left shoulder condition. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, there is medical evidence demonstrating that the Veteran has a current left shoulder disability.  On VA examination in April 2009, the Veteran was diagnosed with chronic left shoulder acromioclavicular separation and degenerative joint disease.  The first Hickson element has clearly been satisfied.

Turning to the second Hickson element, although the Veteran's service treatment records fail to reflect treatment or diagnosis of a left shoulder condition, there is other evidence of record indicating that the Veteran injured his left shoulder during service.  As noted above, the Veteran maintains that he was injured in a judo tournament during combat instructor training in the early 1960s.  The Veteran's DD Form 214 for his period of service from April 1958 to April 1964 reflects that he received training in "Combative Measures (Judo) Instr[uctor] Training."  Additionally, on October 1974 VA examination, the Veteran reported in the section marked "Present Complaints" that his left shoulder sometimes gave him pains.  He indicated that he was injured during a judo tournament and that an X-ray was taken, but he was told the shoulder was not broken.  The Veteran is competent to report that he experienced an injury during such training.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The assertion that he completed judo training is consistent with the circumstances of his service and supported by his DD Form 214.  38 U.S.C.A. § 1154(a) (West 2002).  Given the evidence that he underwent judo training during service, the Board finds his reports of experiencing an injury to his left shoulder during that training to be not only competent, but credible as well.  The Board notes in this regard that it may not reject the credibility of the Veteran's lay testimony regarding the in-service left shoulder injury simply because it is not corroborated by contemporaneous medical records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran has indicated that he was seen for this injury during service, the Board does not find that the lack of a medical record showing such treatment takes away from the credibility of the Veteran's statements.  Notably, the Veteran reported this injury on VA examination in October 1974, only a few months after his discharge from service.

In short, the Board finds the Veteran's reports of an in-service injury to his left shoulder during judo training to be both competent and credible.  Therefore, the evidence establishes the Veteran experienced a left shoulder injury in service and the second Hickson element has been satisfied.

There is only one medical opinion of record regarding the final Hickson element, that of the April 2009 VA examiner.  After conducting a physical examination of the Veteran, reviewing his claims file, and assessing his account of his in-service injury and associated left shoulder symptoms, the examiner determined that the Veteran's current left shoulder disorder "is as likely as not . . . due to an injury in the military during combat instructor training."  The examiner noted that there was no in-service evidence of the injury; however, she placed importance on the evidence that he reported the injury in October 1974, only two months after his discharge from service.  No contradictory medical opinion is of record.  The third Hickson element has therefore also been satisfied.

Because each of the three Hickson elements has been met, service connection for a left shoulder disability, diagnosed as left shoulder acromioclavicular separation and degenerative joint disease, is warranted.  The benefit sought on appeal is granted to that extent.


ORDER

Service connection for a left shoulder disorder, diagnosed as chronic left shoulder acromioclavicular separation and degenerative joint disease, is granted.


REMAND

The Veteran also seeks service connection for loss of smell, residuals of prostate cancer, diabetes mellitus, erectile dysfunction, and a sleep disorder; increased ratings for coronary artery disease, hypertension prior to and from April 23, 2009, and an initial increased rating for hypertensive nephropathy from April 23, 2009; a temporary total evaluation under 38 C.F.R. § 4.30 for service-connected coronary artery disease; and an effective date prior to April 13, 1999 for the grant of service connection for coronary artery disease.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VCAA Notice

A September 2006 letter provided the Veteran with notice regarding what evidence and information was necessary to establish his claims of service connection for a prostate condition and loss of smell as secondary to hypertension.  This letter did not provide him with notice of what was needed to establish direct service connection for these disabilities.  Additionally, an October 2006 letter provided the Veteran with notice regarding what evidence and information was necessary to establish service connection for diabetes as secondary to coronary artery disease and to establish direct service connection for a sleep condition and erectile dysfunction.  During the course of the appeal, the Veteran has expanded the scope of the above noted claims to include general theories of both direct and secondary service connection.  The case must therefore be remanded so a proper VCAA notice letter addressing service connection for these disabilities on both direct and secondary bases can be sent to the Veteran.  See generally Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) (observing that incomplete, misleading, or confusing information can render a VCAA notice letter inadequate).

II.  Treatment Records

In an April 2008 statement, the Veteran reported that he received ongoing medical treatment at Bergstrom Air Force Base from 1974 until the base closed in 1991.  The record does not reflect that an attempt has been made to secure such records.  As these records may be pertinent to the Veteran's remaining claims, they must be secured on remand.  

At his July 2010 Board hearing, the Veteran reported that he was first diagnosed with diabetes within a few years of service and that Dr. L.A.L. diagnosed him with this condition.  Board Hearing Tr. at 60-61.  While the Veteran's claims file contains records of treatment from Dr. L.A.L., the earliest records are from 1993.  Since the Veteran's testimony indicates he may have received treatment from Dr. L.A.L. that is more contemporaneous with service, the Veteran must be asked on remand to provide the full dates of when he has been treated by Dr. L.A.L. and to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with Dr. L.A.L.

Additionally, at his July 2010 hearing, the Veteran indicated that he currently receives treatment at the Temple VA Medical Center (VAMC).  Board Hearing Tr. at 17.  The most recent treatment records from the Temple VAMC in the Veteran's claims file date from July 2010.  On remand, updated treatment records from that facility should be obtained.




III.  Social Security Administration Records

Records should be requested from the Social Security Administration (SSA).  At his July 2010 hearing, the Veteran testified that he was retired, but was working as a substitute teacher about twelve days a month, and that he was drawing Social Security.  Board Hearing Tr. at 56-58.  It is unclear from this testimony whether the Veteran is receiving SSA benefits because of disability.  See 42 U.S.C.A. §§ 402, 423, 1381a, 1382 (West 2002 & Supp. 2010).  The record does not reflect that any request has been made for SSA records or that a determination has been made regarding whether the Veteran is receiving SSA disability benefits.  If the Veteran is receiving SSA benefits based on disability, any records associated with that claim, particularly medical records, could shed additional light on the claims currently before the Board.  As such, these records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

IV.  Radiation Exposure 

The record reflects the Veteran was diagnosed with prostate cancer in February 2004 and that he currently experiences residuals of prostate cancer.  See, e.g., treatment records from Dr. D.P.  He has alleged that his prostate cancer is related to in-service exposure to ionizing radiation.  

The Veteran's DD Forms 214 reflect that his military occupational specialties included Air Policeman, Law Enforcement Corrections Supervisor, and Security Supervisor.  At his July 2010 hearing, the Veteran testified that he served in Guam as a security guard during the Vietnam War and that his position involved protecting B-52 bombers as they returned from Vietnam.  He noted that the security guards had to surround the aircraft and that some of the aircraft still had bombs on them that were triggered but had not been released.  He felt he may have been exposed to some radiation from being close to those bombs.  He also indicated that when he was stationed at Medina Air Force Base in San Antonio, part of his security job required escorting Atomic Energy Commission workers who performed maintenance on large bombs.  He noted that he was located in the area where they were working on the bombs and that there was an explosion while he was there.  Board Hearing Tr. at 32-33.

"Radiogenic diseases", including prostate cancer, may be service-connected pursuant to 38 C.F.R. § 3.311.  Section 3.311 does not provide presumptive service connection for radiogenic diseases but provides special procedures to help a Veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  Pursuant to these special development procedures, for claims not based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning a Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id. § 3.311(a)(2)(iii).

As the Veteran did not allege prior to the July 2010 hearing that he had in service exposure to ionizing radiation, development in accordance with § 3.311 has not been completed.  Since the Veteran has residuals of prostate cancer, a radiogenic disease, development to determine the level, if any, of in-service radiation exposure must be completed on remand.





V.  VA Examinations 

	A.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is secondary to his service-connected coronary artery disease, hypertension, or hypertensive nephropathy.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Private and VA treatment records during the appeal period show the Veteran has erectile dysfunction.  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element. 

There is also an indication that current erectile dysfunction may be related to a service-connected disability, but insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination.  A June 2004 private treatment record from Dr. D.P. indicates that the Veteran's erectile dysfunction is multifactorial.  Private treatment records show that he has been treated in the past for bladder cancer and prostate cancer.  See, e.g., May 2005 Dr. D.P. medical record; January 2007 Dr. D.P. medical record.  As noted above, the Veteran has an appeal pending for a claim of service connection for residuals of prostate cancer.  The Veteran has testified that he began experiencing erectile dysfunction about two or three years after he had heart surgery.  See Board Hearing Tr. at 46-47.  
On September 2009 VA examination to evaluate service-connected hypertensive nephropathy, the examiner noted that the Veteran was impotent, but opined that it was not due to nephropathy.  The examiner did not provide a rationale for this opinion.  Additionally, she did not provide an opinion as to whether the Veteran's service-connected coronary artery disease or any of the medications the Veteran takes for his service-connected disabilities could have caused or aggravated his erectile dysfunction.  Thus, this examination is inadequate to evaluate the etiology of the Veteran's erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Given the complicated nature of the Veteran's disability picture, and since the record contains insufficient medical evidence to determine whether the Veteran's erectile dysfunction is caused or aggravated by a service-connected disability, the Board finds that on remand a VA examination should be conducted and an etiological opinion obtained regarding the Veteran's erectile dysfunction.

	B.  Sleep Disorder

The Veteran contends that he has a sleep condition that is related to his service or that is related to his service-connected disabilities.

At his July 2010 hearing, he testified that he gets up to use the bathroom several times a night, and that he has difficulty falling back to sleep once he has awakened.  Board Hearing Tr. at 52-55.  Thus, there is competent evidence the Veteran has symptoms that include difficulty sleeping, which satisfies the first McLendon element.  

Evidence of record also indicates that these sleep difficulties have been continuous and that they may be related to a service-connected disability; however, there is insufficient competent medical evidence on file for VA to make a decision on the claim.  Thus, the remaining McLendon elements are satisfied and VA has a duty to obtain an examination.  In his February 2008 VA Form 9, Substantive Appeal, the Veteran alleged that he has had problems sleeping since he was in service.  As noted, he has also explained that currently he has difficulty falling back to sleep after getting up to go to the bathroom.  As will be explained below, the Veteran's claims for increased ratings for hypertension and hypertensive nephropathy are being remanded to determine whether symptoms of nocturia are related to the medications taken for the Veteran's service-connected hypertension and/or hypertensive nephropathy.  The Veteran's statements are competent and credible regarding his observable symptoms, indicate some continuity of symptomatology since service, and indicate a possible association between these symptoms and his service-connected hypertension and/or hypertensive nephropathy.  Hence, on remand a VA examination should be conducted and an etiological opinion obtained regarding any sleep disorder.

	C.  Coronary Artery Disease

The Veteran's most recent VA examination to evaluate the severity of his service-connected coronary artery disease was in April 2009.  At the July 2010 hearing, the Veteran testified that symptoms of this condition had changed in the last six months.  Board Hearing Tr. at 11.  He alleged that he had been experiencing shortness of breath and that he sometimes got dizzy when he stood.  Id.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Court has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his coronary artery disease has increased in severity since the most recent VA examination, the Board finds that a new examination is required on remand.



	D.  Hypertension and Hypertensive Nephropathy 

As explained in the Introduction, the Board has concluded that the Veteran is entitled to separate ratings for hypertension and hypertensive nephropathy from April 23, 2009.  Thus, the ratings for hypertension prior to and from April 23, 2009 and the initial rating for hypertensive nephropathy from April 23, 2009 are on appeal.  

The Veteran has alleged that he has urinary symptoms related to his hypertension and hypertensive nephropathy, to include as side effects from medications that he takes for these conditions.  The record reflects that the Veteran began experiencing frequent urination and nocturia subsequent to treatment for bladder cancer.  However, an August 2008 VA record reflects that the Veteran stated his urinary symptoms had increased since he began taking an increased dose of Losartan to treat his high blood pressure.  A May 2010 VA treatment record shows the Veteran is still taking Losartan.  Also, at the July 2010 Board hearing, the Veteran reported wearing Depends and having to change them 4 or 5 times a day.  He also testified that he wakes up 5 or 6 times a night to use the bathroom.  Board Hearing Tr. at 23-25.

From April 23, 2009, the Veteran has been evaluated for hypertensive nephropathy under 38 C.F.R. § 4.115b, Diagnostic Code 7502, which states that chronic nephritis should be evaluated as renal dysfunction.  Where a genitourinary system diagnostic code refers the decisionmaker to a specific area of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a (2010).  The record raises a medical question regarding whether the Veteran's current urinary symptoms may be caused or aggravated by medication taken for service-connected hypertension or hypertensive nephropathy.  Thus, it is unclear whether it would be more appropriate to rate hypertensive nephropathy under the criteria for evaluating voiding dysfunction or urinary frequency as the predominant area of dysfunction.  An examination is necessary to assess the current severity of hypertension and hypertensive nephropathy and to resolve this medical question.

VI.  Manlincon considerations

A July 2007 rating decision found clear and unmistakable error in the AOJ's February 2000 rating decision that added coronary artery disease, status post coronary artery bypass graft to the evaluation of hypertension and assigned a single 10 percent evaluation.  The July 2007 rating decision separated coronary artery disease from hypertension and assigned it a retroactive evaluation of 10 percent from April 13, 1999.  In August 2007, within the one-year appeal period, the AOJ received a statement from the Veteran that he was filing a NOD with the effective date assigned for his heart condition because he had surgery for the condition in 1994.  He also indicated that prior to his surgery his METS would have been 10 or higher.  The Board concludes that this statement can reasonably be construed as an NOD regarding the effective date for the grant of service connection for coronary artery disease.  38 C.F.R. §§ 20.201, 20.302 (2010); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA must liberally construe all documents filed by a claimant).

Following the submission of the aforementioned statement in August 2007, the AOJ has not issued an SOC regarding the issue of entitlement to an effective date prior to August 13, 1999 for the grant of service connection for coronary artery disease.  In these circumstances, where an NOD is filed, but an SOC has not been issued, the Board must remand the claim for issuance of an SOC.  76 Fed. Reg. 17,544, 17,548 (Mar. 30, 2011) (to be codified at 38 C.F.R. § 19.9(c)); see Manlincon v. West, 12 Vet. App. 238 (1999).  

VII.  Temporary Total Evaluation

The Veteran also contends that he is entitled to a temporary total evaluation under 38 C.F.R. § 4.30 based on the need for convalescence subsequent to heart surgery in January 1994.  As noted above, the current effective date for the grant of service connection for coronary artery disease is April 13, 1999; however, the Veteran has initiated an appeal seeking an earlier effective date for the grant of service connection for coronary artery disease which is being remanded for further procedural development.  Since the Veteran's claim for a temporary total evaluation relates to a surgery he had prior to the current effective date of service connection for coronary artery disease, it is at least in part dependent on the outcome of the claim for an earlier effective date; hence, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if one claim could have a significant impact on the outcome of the other).  Action on the Veteran's claim for a temporary total evaluation is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a notice letter regarding his claims of service connection for residuals of prostate cancer, loss of smell, erectile dysfunction, diabetes, and a sleep disorder that complies with the notification requirements of the VCAA.  Such letter should specifically advise the Veteran of the information and evidence needed to substantiate these claims on both direct and secondary bases.

2.  Ask the Veteran to provide the dates that he has received treatment from Dr. L.A.L.  After securing any necessary releases, request any identified records that are not duplicates of those already contained in the claims file.  

3.  With any needed assistance from the Veteran, obtain any available treatment records from Bergstrom Air Force Base from 1974 to 1991.  

4.  With any needed assistance from the Veteran, obtain from the SSA records pertinent to any claim made by the Veteran for disability benefits as well as the medical records relied upon concerning that claim.

5.  Obtain the Veteran's treatment records from the Temple VA Medical Center for the period from July 2010 to the present.  

6.  Request from the appropriate facilities, including, but not necessarily limited to, the National Personnel Records Center and the service department (United States Air Force), all records relating to the Veteran's claimed in-service exposure to radiation including, but not limited to, DD Form 1141, if available.  

7.  If any of the records requested in items 2 through 6 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

8.  Forward any records secured in response to item 6 and any other evidence regarding the Veteran's in-service exposure to ionizing radiation to the Under Secretary for Health and request preparation of a dose estimate, to the extent feasible, based on available methodologies, in accordance with 38 C.F.R. § 3.311(a).  

9.  After a dose estimate is secured, if it is determined that the Veteran was exposed to ionizing radiation, then forward the claims file to the Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. § 3.311(c).

10.  After the development requested in items 1 through 5 is completed, schedule the Veteran for an examination to determine the nature and etiology of his erectile dysfunction.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to provide opinions on the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is causally related to any of his service-connected disabilities, to include to medications taken for these conditions?

(b.)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction is aggravated beyond the normal course of the condition by any of his service-connected disabilities, to include by medications taken for these conditions?

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

11.  After the development requested in items 1 through 5 is completed, schedule the Veteran for an examination to determine the nature and etiology of any chronic sleep disorder.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a diagnosis of chronic sleep disorder.  For each sleep disorder diagnosed, the examiner should also address the following questions:

(a.)  Is it at least as likely as not (50 percent or greater) that a sleep disorder was incurred in or aggravated by the Veteran's military service?

(b.)  Is it at least as likely as not (50 percent or greater) that a sleep disorder is causally related to any of his service-connected disabilities?

(c.)  Is it at least as likely as not (50 percent or greater) that a sleep disorder is aggravated beyond the normal course of the condition by any of his service-connected disabilities?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he has experienced difficulties with sleep since service.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

12.  After the development requested in items 4 and 5 is completed, schedule the Veteran for appropriate examination(s) to determine the current nature and severity of his coronary artery disease, hypertension, and hypertensive nephropathy.  Any necessary consultations (e.g., for hypertensive nephropathy) should be arranged.  The claims folder should be made available to and reviewed by the examiner(s) in connection with the examination(s).  A report of the examination(s) should be prepared and associated with the Veteran's VA claims folder.

In conjunction with providing findings regarding the current nature and severity of hypertension and hypertensive nephropathy, the examiner is asked to provide an opinion on the following question:

Are any of the Veteran's urinary symptoms, including voiding dysfunction, urinary frequency, and nocturia, due to his service-connected hypertension and/or hypertensive nephropathy, to include due to medications taken for hypertension and/or hypertensive nephropathy? 

A complete rationale must be provided for any opinion rendered.  If the reviewer cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

13.  Issue a Statement of the Case as to the issue of entitlement to an effective date prior to April 13, 1999 for the grant of service connection for coronary artery disease.  The Veteran should be advised of his appeal rights.  If an appeal is perfected, the case should be returned to the Board, if otherwise in order.

14.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


